Case 1:19-cv-00715-LO-IDD Document 58 Filed 07/26/19 Page 1 of 2 PageID# 923




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



 JUUL LABS,INC.,

                   Plaintiff,



                                                         Civil Action No. l:19-cv-00715



 YASER AHMED,GREG HILLHOUSE,PANTELEV
 NIKOLOV,MIN ZHANG (iC 3fe), DANIEL WHITE,
 WENJIANG MAI,DONG DONG WANG           I),
 ARTHUR BERNARD,MARK DERIAS,KEVIN
 SULLIVAN,ANTONIO CRESSOTTI,RUSSELL
 MCGOWAN,ZHENYU ZHU,LIAN CUI JIANG
 #),XIAO HUA WANG               H),ROY WALKER,
 YERVAND SETOYAN,GREG WILSON,EMAN
 GHALY,HAI YAN XIANG              ^),JORDAN HORST,
 MYRON DOYLE,BENZ TRAN,DENNIS HAMMER,
 JIAQI CHEN,DUY TRAN,ANGELENE QUIMBAYA,
 KENNETH BUSS,PENG LIN (ffl|;^)IVAN
 ZAMBAROV,APRIL CASELLA,NIKOLAY
 ZANBAROV,TRACY WISBY,MERVAT
 ABOULAYLA,NOAH MARTANO,NICOLE EGDORF,
 JOSIF LEITNER,HARLEN NAPPI,ROBERT RULE,
 MINGHUA HUANG,SARAH GRIFFITH,JACOB
 COLEMAN,SLADE HANSON,ALEJANDRO PIEDRA,
 CHRISTY VASQUEZ,HUI QI LIN #),WENBO
 LEI, MARCIO DIAZ,ALI TOY,JESSE LAZAR,SIBEL
 TOY,NIDAL HAMAYEL,IMAD RIHAN,ZAHEY
 SAMEEH,JASON KIM,FREDERICK ROESEL,YAN
 XIONG,BOBBY TAYLOR,CAROL PRINE,JIAWEI
 HUANG,DARIO VASQUEZ,KENGATE LEEN,
 JORDAN MCLEOD,KYLE JACKSON,KYLE
 PATTERSON,KIMBERLY STRATOS,

                   Defendants.
Case 1:19-cv-00715-LO-IDD Document 58 Filed 07/26/19 Page 2 of 2 PageID# 924




                        ORDER FOR ENTRY OF A PRELIMINARY INJUNCTION

        Upon consideration of PlainliCrs Motion for Entry of a Preliminary injunction and

 memorandum in support of the Motion, it is hereby:

        ORDERED that the Motion shall be. and hereby is. granted; and it is further

        ORDERED that PayPal shall continue to freeze all aceounts associated with Defendants

 identified in Schedule A to the Complaint and restrain and enjoin from transfer any monies held

 in such accounts until further ordered by this Court.


        SO ORDERED THIS                day of ^                       2019.




                                                         Liain O'Grady
                                                         United States District Juc
